Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
5. 	Claim 14 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejection- 35 USC 112 

6.	The following is a quotation of the second paragraphs of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 2 & 16 is rejected under 35 USC112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitation “such that”.  The limitation is indefinite and vague. Further correction is required. (See MPEP 2173.05 (d)).

35 USC § 112(F) (Sixth Paragraph) – Claim Interpretations
  6.       As per claim 29, this claim limitations “means for estimating”  has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for estimating” coupled with functional language  respectively without reciting sufficient structure to achieve the function.   
          Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112(f)/ sixth para, claim 29 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
          A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: a processor estimate the lane boundary (Para. 7 & Fig. 6).  
          If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
          If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
         For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 15, 16, 29 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (Pub No. 2017/0316684) and further in view of Nariyambut Murali (Pub No. 20170267177 hereafter “Murali”). 
Regarding claim 1, Jammoussi discloses a method of estimating lanes, the method comprising: estimating one or more first lane boundaries of a camera frame based on a first lane estimation process (Para. 9 & Para. 12: Camera providing image to detect lane marking -202 for lane boundaries to estimate lanes) & (Para. 15-17: Lane boundaries); estimating one or Para. 9 & Para. 12: Camera providing image to detect lane marking -203 for lane boundaries to estimate lanes) & (Para. 15-17: Lane boundaries); and estimating one or more lanes based on the one or more first lane boundaries and the one or more second lane boundaries (Para. 26-27: Generate lane map based on lane boundary) & (Fig. 3).
Jammoussi is silent regarding the system is using a first camera frame and a second camera frame to estimate lane boundaries.
In a similar field of endeavor, Murali discloses a vehicle system using a first camera frame and a second camera frame to estimate lane boundaries (Para. 26: Camera on the left takes image on left and camera on the right takes image on right side. Vehicle 202 use this information to determine a position. The positions or distances determined by the lane component 104 may include distances between lane markings 204 and 206).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicle lane boundary position system of Murali’s disclosure with the lane mark detection system, as taught by Jammoussi. Doing so would have resulted in effectively determine the lane mark of a road to estimate the roadway for safely autonomous driving.
Regarding claim 2 & 16, Jammoussi remains as applied above and continues to discloses the one or more first lane boundaries and the one or more second lane boundaries are such that at least one first lane boundary is in common with at least one second lane boundary (Fig. 2: Lane boundary-202 & 203 having common pattern).

Regarding claim 29, Claim 29 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 30, claim 30 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 15, Jammoussi discloses an apparatus, comprising: a memory; and a processor communicatively coupled to the memory (Para. 10Processor & Memory), wherein the memory and/or the processor are configured to: estimate one or more first lane boundaries of a camera frame based on a first lane estimation process (Para. 9 & Para. 12: Camera providing image to detect lane marking -202 for lane boundaries to estimate lanes) & (Para. 15-17: Lane boundaries); estimate one or more second lane boundaries of a camera frame based on a second estimation process (Para. 9 & Para. 12: Camera providing image to detect lane marking -203 for lane boundaries to estimate lanes) & (Para. 15-17: Lane boundaries); and estimate one or more lanes based on the one or more first lane boundaries and the one or more second lane boundaries (Para. 26-27: Generate lane map based on lane boundary) & (Fig. 3).
Jammoussi is silent regarding the system is using a first camera frame and a second camera frame to estimate lane boundaries.
In a similar field of endeavor, Murali discloses a vehicle system using a first camera frame and a second camera frame to estimate lane boundaries (Para. 26: Camera on the left takes image on left and camera on the right takes image on right side. Vehicle 202 use this information to determine a position. The positions or distances determined by the lane component 104 may include distances between lane markings 204 and 206).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicle lane boundary position system of Murali’s disclosure with the lane mark detection system, as taught by Jammoussi. Doing so would have resulted in effectively determine the lane mark of a road to estimate the roadway for safely autonomous driving.
Claims 3-6 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over . 
Regarding claim 3 & 17, Jammoussi discloses estimating lanes, the method comprising: estimating one or more first lane boundaries of a camera frame based on a first lane estimation process (Para. 9 & Para. 12: Camera providing image to detect lane marking -202 for lane boundaries to estimate lanes) & (Para. 15-17: Lane boundaries).
Jammoussi is silent regarding predicting a first set of one or more lane boundary boxes (LBBs) within the first camera frame prior to estimating the one or more first lane boundaries, the first set including a first LBB; and predicting a second set of one or more lane boundary boxes (LBBs) within the second camera frame prior to estimating the one or more second lane boundaries, the second set including a second LBB.
NPL1discloses predicting a first set of one or more lane boundary boxes (LBBs) within the first camera frame prior to estimating the one or more first lane boundaries, the first set including a first LBB (Para. 3.2: Predicted positions of lane boundaries) & (Page 7-8: Lane prediction based on coordinate prediction); and predicting a second set of one or more lane boundary boxes (LBBs) within the second camera frame prior to estimating the one or more second lane boundaries, the second set including a second LBB (Para. 3.2: Predicted positions of lane boundaries) & (Page 7-8: Lane prediction based on coordinate prediction).
At the time of filling, it would have been obvious to use lane prediction system to estimate lanes on the road for guide the vehicle driving. 
Regarding claim 4 & 18, Jammoussi is silent regarding the first and second camera frames are the same, and wherein the first LBB overlaps, at least in part, with the second LBB.
Multiple same frame), and wherein the first LBB overlaps, at least in part, with the second LBB (Fig. 6: LBB overlaps).
 At the time of filling, it would have been obvious to use driving lane estimate system to estimate lanes on the road for guide the vehicle driving. 
Regarding claim 5 & 19, Jammoussi is silent regarding the first and second LBBs are the same.
NPL1 discloses the first and second LBBs are the same (Fig. 8: Multiple same frame) &  (Fig. 6: LBB overlaps).
 At the time of filling, it would have been obvious to use driving lane estimate system to estimate lanes on the road for guide the vehicle driving. 
Regarding claim 6 & 20, Jammoussi is silent regarding the first LBB is less than an entirety of the first camera frame
NPL1 discloses the first LBB is less than an entirety of the first camera frame (Fig. 8: Lane boundary is less than the camera frame).
 At the time of filling, it would have been obvious to use driving lane estimate system to estimate lanes on the road for guide the vehicle driving. 
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (Pub No. 2017/0316684) and further in view of Murali (Pub No. 20170267177), in view of NPL1 (Reliable multilane detection ….) and further in view of Raghu (Pub No. 2016/0176341).
Regarding claim 7 & 21, Jammoussi discloses the first lane estimation process is a local mask segmentation estimation process, comprising: estimating locations of one or more lane markers (LMs) within the first LBB (Para. 15-17: Lane boundaries).

Raghu discloses sampling for LMs within the LBB based on the estimated LM locations (Para. 55-56 & Para. 48: Lane mart location), wherein the one or more first lane boundaries comprise one or more lane boundaries corresponding to the one or more LMs sampled within the first LBB (Para. 55: Lane marking sampled).
At the time of filling, it would have been obvious to use lane estimate system to estimate lanes road lane effectively to help the driver to navigate. 
Regarding claim 8 & 22, Jammoussi discloses the locations of the one or more LMs are estimated based on one or more camera frames prior to the first camera frame (Para. 37: Training data-machine learning to identify vehicle lane).
Regarding claim 9 & 23, Jammoussi is silent regarding predicting one or more lane boundaries within the second LBB; predicting a plurality of curve parameters of at least one predicted second lane boundary; and sampling for lane markers (LMs) within the second LBB based on the plurality of curve parameters, wherein the one or more second lane boundaries comprise one or more lane boundaries corresponding to the one or more LMs sampled within the second LBB.
	NPL discloses predicting one or more lane boundaries within the second LBB (Para. 3.2: Predicted positions of lane boundaries) & (Page 7-8: Lane prediction based on coordinate prediction); predicting a plurality of curve parameters of at least one predicted second lane boundary (Fig. 6A: Curve prediction) & (Para. 4.1: curve on the predicated lane coordinates).

Raghu discloses sampling for lane markers (LMs) within the second LBB based on the plurality of curve parameters, wherein the one or more second lane boundaries comprise one or more lane boundaries corresponding to the one or more LMs sampled within the second LBB (Para. 55-56: Lane marking sampled and lane boundary determined).
At the time of filling, it would have been obvious to use lane estimate system to estimate lanes road lane effectively to help the driver to navigate. 
Regarding claim 10 & 24, Jammoussi is silent regarding performed to predict the curve parameters of the at least one predicted lane boundary.
	NPL discloses performed to predict the curve parameters of the at least one predicted lane boundary (Fig. 6A: Curve prediction) & (Para. 4.1: curve on the predicated lane coordinates).
	At the time of filling, it would have been obvious to use curve parameter to estimate lane on a road. 





Claims 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi (Pub No. 2017/0316684) and further in view of Murali (Pub No. 20170267177) and in view of NPL1 (Reliable multilane detection ….) and further in view of Ibrahim (Pub No. 20140358414).
Regarding claim 11 & 25, Jammoussi is silent regarding estimating the one or more 
Ibrahim discloses estimating the one or more lanes comprises: combining the one or more first lane boundaries and the one or more second lane boundaries into one or more combined lane boundaries (Para. 88: Combined lanes path) & (Para. 147-148: Combined lanes); updating the one or more combined lane boundaries into one or more updated lane boundaries (Para. 96-97: Updates the path data); and estimating the one or more lanes based on the updated one or more lane boundaries (Para. 97: Detection of lanes) (Claim 18: Determine the connected lane based on update information) & (Para. 148-152).
 At the time of filling, it would have been obvious to use lane detection system and find navigation route for safely assist the autonomous vehicle. 
Regarding claim 12 & 26, Jammoussi is silent regarding rejecting outliers from the one or more combined lane boundaries; and wherein estimating the one or more lanes based on the updated one or more lane boundaries comprises sampling for lane markers (LMs) based on the updated one or more lane boundaries.  
Ibrahim discloses rejecting outliers from the one or more combined lane boundaries  (Para. 152: Discard the outliers).; and wherein estimating the one or more lanes based on the updated one or more lane boundaries comprises sampling for lane markers (LMs) based on the updated one or more lane boundaries (Para. 96-97: Updates the path data) & (Para. 148-152: estimating the one or more lanes based on the updated) & (para. 256: outlier samples in statistical analysis).  

Regarding claim 13 & 27, Jammoussi is silent regarding the outliers in the same LBB comprises performing random sample consensus (RANSAC) on the one or more combined lane boundaries.  
NPL discloses the outliers in the same LBB comprises performing random sample consensus (RANSAC) on the one or more combined lane boundaries (Page 12: lane detection and tracking with RANSAC and kalman filter (Reference-16 was disclosed)) & (Fig. 8). Therefore, performing random sample consensus (RANSAC) would have been obvious in lane detection system.
At the time of filling, it would have been obvious to use lane detection system and find navigation route for safely assist the autonomous vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MD K TALUKDER/            Primary Examiner, Art Unit 2648